Case 5:18-cv-00570-JSM-PRL Document 13 Filed 01/07/19 Page 1 of 2 PageID 36




       UNITED STATES DISTRICT COURT
        MIDDLE DISTRICT OF FLORIDA
              OCALA DIVISION


NEVARE ZIMMERMAN,

   Plaintiff,

-vs-                                              CASE NO.: 5:18-CV-00570-JSM-PRL

NAVIENT SOLUTIONS, LLC,

   Defendant.

                                      /

                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       COMES NOW the Plaintiff, NEVARE ZIMMERMAN, by and through her undersigned

attorney, and hereby file this Notice of Voluntary Dismissal Without Prejudice of the above-

captioned matter.

                                                             /s/ Shaughn C. Hill ___
                                                             Shaughn C. Hill, Esquire
                                                             Morgan & Morgan, Tampa, P.A.
                                                             One Tampa City Center
                                                             Tampa, FL 33602
                                                             Tele: (813) 223-5505
                                                             Fax: (813) 223-5402
                                                             shill@forthepeople.com
                                                             Florida Bar #: 105998
                                                             Attorney for Plaintiff



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of January, 2019, the foregoing document was

filed electronically in accordance with the Court’s guidelines, using the Court’s CM/ECF

system; and, a copy of which was served via electronic mail to all parties of record.
Case 5:18-cv-00570-JSM-PRL Document 13 Filed 01/07/19 Page 2 of 2 PageID 37




Michael Schuette, Esquire
Sessions, Fishman, Nathan & Israel, LLC
Suite 195
3350 Buschwood Park Dr
Tampa, FL 33618
813-890-2460
Email: mschuette@sessions-law.biz
                                          /s/ Shaughn C. Hill ___
                                           Shaughn C. Hill, Esquire
                                           Florida Bar #: 105998
